                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   JEANINE LATRECE SCHREMP                           §
                                                     § Civil Action No. 4:18-CV-614
   v.                                                § (Judge Mazzant/Judge Nowak)
                                                     §
   COMMISSIONER, SSA                                 §

                            MEMORANDUM OPINION AND ORDER

          The Court, having reviewed Plaintiff Jeanine Latrece Schremp’s Motion for Attorney’s

  Fees pursuant to the Equal Access to Justice Act (Dkt. #18) and Commissioner’s Response

  (Dkt. #20), wherein the Commissioner does not object to the requested fee, finds that Plaintiff’s

  Motion is well taken and should be granted. Accordingly,

          It is therefore ORDERED that Plaintiff’s Motion for Attorney’s Fees pursuant to the Equal

  Access to Justice Act (Dkt. #18) is GRANTED, and the Commissioner is directed to pay six

. thousand eighty dollars ($6,080.00) in attorney’s fees and four hundred dollars ($400.00) in costs,

  for a total award of six thousand four hundred eighty dollars ($6,480.00). Payment shall be made

  payable to Plaintiff and mailed to Plaintiff’s counsel of record.

          IT IS SO ORDERED.
           SIGNED this 15th day of July, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
